STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 27, 2017
               Plaintiff-Appellee,

v                                                                    No. 331954
                                                                     Saginaw Circuit Court
LARRY DUANE CURRINGTON,                                              LC No. 14-040592-FC

               Defendant-Appellant.


Before: MARKEY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

RONAYNE KRAUSE, J. (concurring).

        I concur with the majority in all respects but one. Because I agree that the challenged
statement from Detective Scott was harmless irrespective of whether it was hearsay, I would
simply presume that it was hearsay and decline to decide that issue. The majority includes a
paragraph that begins with “Further, even if the challenged testimony were hearsay and thus
admitted in error . . . ” it did not affect “the outcome of the trial.” Thus, I see no reason to make
that decision with the limited facts in this case. In all other respects, I concur.

                                                              /s/ Amy Ronayne Krause




                                                 -1-